BUCHWALTER, J.
Epitomized Opinion
Gramont was driving a wagon out of Pennock alley, Cincinnati, into Baymiller street, when a street car of Traction Co. collided with the wagon. Gar-mont was injured. The jury returned a verdict for Gramont. Refusal of the court to permit an expert witness for the Traction Co. to testify as to the character of the work in treating the fracture on the ground that he wasi not present when the treatment was given, was assigned as error. It was also contended that the trial court erred in referring to Gra'-mont’s theory of the case more often than to the Traction Co.’s theory. In affirming the judgment, the Court of Appeals held:
1. It is prejudicial error for the trial court in his charge to the jury to set forth the theory of one party and omit entirely to state the theory of the other party. 15 O. App. Rep. 42. But this was not done in' this case.
2. Since the expert witness admitted that he was not in a position to pass judgment on the services rendered at the time of the injury, the Traction Co. was not prejudiced by the refusal of the court to let him testify further in that respect.